Case 3:19-cv-01434-TJC-JBT Document 24 Filed 08/12/20 Page 1 of 2 PageID 295




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   ELIZABETH BIELICKI,

               Plaintiff,
   v.                                             Case No. 3:19-cv-1434-J-32JBT

   WEKIVA SPRINGS CENTER, LLC,

               Defendant.


                                     ORDER

         This case is before the Court on pending motions. Upon review of the

   file, the Court will grant defendant’s motion to dismiss Count I with prejudice

   for lack of subject matter jurisdiction, as plaintiff agrees none of the alleged

   ADA violations remain and there is no expectation they will recur, so her ADA

   claim is moot. See Docs. 1, 17 (and exhibits thereto), 18. See, e.g., Kennedy

   v. Omegagas & Oil, LLC, 748 F. App’x 886, 894 (11th Cir. 2018) (affirming

   dismissal of claims of ADA violations as moot). The Court declines to exercise

   supplemental jurisdiction over Count II, an alleged violation of the Florida

   Consumer Collection Practices Act, as to which defendant states without

   contradiction that no discovery has taken place and which, but for the parties

   being the same, is unrelated to the ADA count that brought the case to federal

   court. Count II is dismissed without prejudice to refiling in state court. The

   Court declines plaintiff’s request that it reserve jurisdiction to consider a
Case 3:19-cv-01434-TJC-JBT Document 24 Filed 08/12/20 Page 2 of 2 PageID 296




   forthcoming motion for an award of fees or costs as to Count I. As for the

   motion for sanctions, while plaintiff’s counsel should have conducted himself

   differently, his conduct does not give rise to being sanctionable. Defendant’s

   motion for Rule 11 sanctions (Doc. 19) is denied (as is plaintiff’s own request for

   sanctions, contained within her response to defendant’s motion (Doc. 20)).

   Accordingly, it is hereby

         ORDERED:

         1.    Defendant’s Motion to Dismiss for Lack of Subject Matter

   Jurisdiction (Doc. 17) is granted. Count I (the ADA claim) is dismissed with

   prejudice; Count II (the FCCRA claim) is dismissed without prejudice to refiling

   in state court.

         2.    Defendant’s Motion for Rule 11 Sanctions (Doc. 19) is denied.

         3.    The Court declines to reserve jurisdiction for any purpose and the

   Clerk shall therefore close the file.

         DONE AND ORDERED in Jacksonville, Florida this 12th day of

   August, 2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge
   s.
   Copies:
   Counsel of record


                                           2
